UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6998


JEFFREY WHITLOW,

                Petitioner - Appellant,

          v.

BRICK TRIPP; UNITED STATES OF AMERICA; ERIC HOLDER, United
States Attorney General; UNITED STATES CONGRESS; EASTERN
DISTRICT OF NORTH CAROLINA, Western Division; DISTRICT OF
COLUMBIA; RONALD C. MACHEN, United States Attorney,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-hc-02251-BO)


Submitted:   November 25, 2014            Decided:   December 11, 2014


Before KING, KEENAN, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jeffrey Whitlow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey      Whitlow     appeals     the    district         court's    order

dismissing his 28 U.S.C. § 2241 (2012) petition for failure to

state a claim upon which relief can be granted.                     Because Whitlow

is in custody pursuant to a sentence imposed by the Superior

Court of the District of Columbia, the district court may not

entertain Whitlow’s § 2241 petition if he has failed to exhaust

the remedy provided by D.C. Code § 23-110 (Supp. 2014) or has

been denied § 23-110 relief by the Superior court, unless it

appears    that     a     § 23-110      motion     would      be     inadequate        or

ineffective to test the legality of his detention.                           D.C. Code

§ 23-110(a),      (g);    Swain    v.   Pressley,       430       U.S.    372,     377-78

(1977).     Whitlow has not alleged, and nothing in the record

indicates, that he has filed a § 23-110 motion with the Superior

Court,    and   Whitlow    has    not   asserted       that   §    23-110     would    be

inadequate or ineffective.           Therefore, the district court lacked

jurisdiction to entertain Whitlow’s § 2241 petition.

            Accordingly,      we     grant    Whitlow     leave      to    proceed     in

forma pauperis, vacate the district court’s order, and remand.

On remand the district court should dismiss Whitlow’s § 2241

petition for lack of jurisdiction unless Whitlow demonstrates

that he has met the requirements of § 23-110 allowing a federal




                                          2
court to entertain his § 2241 petition. *   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.

                                             VACATED AND REMANDED




     *
       By this disposition, we offer no opinion as to whether
Whitlow’s petition is otherwise properly before the district
court or as to his petition’s merits.



                                  3